Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Drawings

The drawings are objected to because results of step S20 in Fig. 8 are not presented in English.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections

Claims 16 and 25 are objected to because of the following informalities:

Regarding claim 16, it recites “at least pixel of the pixels” in line 7, which appear to be “at least one pixel of the pixels”.

Regarding claim 25, it recites “the number of pixels belonging to the block” in line 2, which appear to be “a number of pixels belonging to the block”.

Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17, 19-20, 28-31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (KR 20170049241A) already provided on the record, machine translation provided and referenced throughout the rejection.

Regarding claim 16, Son discloses a display device (see Fig. 2) comprising:
a display including a plurality of pixels (see display 110 in Fig. 2, including pixels P); and
a controller (see 120 and 130 comprising the claimed controller in Figs. 2 and 4) configured to:
receive input image data for displaying images via the plurality of pixels (see signal IMAGE received by 120 and 130 as shown in Fig. 2; see also images in Fig. 1; “A control unit 130 controls a control signal for driving the panel unit 110 based on a video signal IMAGE supplied from the outside or a correction signal CS supplied from the log area processing unit 120”);
identify a block of pixels of the plurality of pixels outputting similar colors according to the input image data (see Abstract; see 120 in Figs. 2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; “the pixels of the logo region are driven to display the same… ); and
perform adjustment to decrease a brightness of at least pixel of the pixels of the identified block (see Abstract; see 120 in Figs. 2 and 4 and corresponding paragraphs; “in the logo area processing unit according to each embodiment of the present invention, the logo area processing unit is not a correction signal for reducing the brightness of the entire logo area from the image signal, but only the brightness of the edge area of the logo area”; “Therefore,… the entire logo area can be prevented from being displayed as an overall low brightness, thereby preventing visual processing of the logo area from being viewed”; “by the correction signal CS by the logo region processing unit 120, the deterioration of the red, green, and blue sub-pixels R, G, B corresponding to each pixel P of the edge region can be alleviated Whereby the lifetime difference of the red, green and blue sub-pixels R, G and B can be alleviated”; “the logo area processing unit 120 does not generate a correction signal for the entire logo area but generates a correction signal for the edge area corresponding to the contour of the logo”; “As a result, the brightness of the logo area is not reduced as a whole, so that image processing for preventing a ).

Regarding claim 17, Son discloses all the claim limitations as applied above (see claim 16). In addition, Son discloses the controller is further configured to identify the block of pixels outputting similar colors based on pixel data for each frame of the input image data (see Abstract; see Figs. 1-2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; “the pixels of the logo region are driven to display the same… color”; “In the image signal of FIG. 1, the logo area detecting unit 121 detects pixels whose tone values of the respective colors remain the same”; “as shown in Fig. 6A, a logo area ("Logo" in Fig. 1) is detected”; “the logo area detecting section 121 detects the respective tone values of red, green, and blue for each of a plurality of pixels in each frame of the external video signal IMAGE”; “Then, the frames corresponding to the threshold period are compared, and pixels whose red, green, and blue gradation values are kept within ).

Regarding claim 19, Son discloses all the claim limitations as applied above (see claim 16). In addition, Son discloses the controller is further configured to identify the block by determining differences in pixel data that are less than or equal to a preset reference value (see Abstract; see Figs. 1-2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; “the pixels of the logo region are driven to display the same… color”; “In the image signal of FIG. 1, the logo area detecting unit 121 detects pixels whose tone values of the respective colors remain the same”; “as shown in Fig. 6A, a logo area ("Logo" in Fig. 1) is detected”; “the logo area detecting section 121 detects the respective tone values of red, green, and blue for each of a plurality of pixels in each frame of the external video signal IMAGE”; “Then, the frames corresponding to the threshold period are compared, and pixels whose red, green, and blue gradation values are kept within ).

Regarding claim 20, Son discloses all the claim limitations as applied above (see claim 16). In addition, Son discloses the controller is further configured to:
divide pixels of the identified block into a first group and a second group (see Abstract; see 120 in Figs. 2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; that is, the pixels of edge area of the logo area is distinguished/divided from the rest of the pixels of the logo area); and
perform adjustment to decrease brightness of pixels of the first group or the second group (see Abstract; see 120 in Figs. 2 and 4 and corresponding paragraphs; “in the logo area processing unit according to each embodiment of the present invention, the logo area processing unit is not a correction signal for reducing the brightness of the entire logo area from the image signal, but only the brightness of the edge area of the logo area”; “Therefore,… the entire logo area ).

Regarding claim 28, Son discloses all the claim limitations as applied above (see claim 16). In addition, Son discloses the controller is further configured to change a position of the block, a size of the block, or a number of identified blocks based on changes between frames of the input image data (see Abstract; see Figs. 1-2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of ).

claim 29, Son all the claim limitations as applied above (see claim 16). In addition, Son discloses the controller is further configured to periodically select different pixels belonging to the block for adjusting brightness (see Abstract; see Figs. 1-2 and 4 and corresponding paragraphs; “the logo area processing unit 120 includes a logo area detecting unit 121 that detects a logo area corresponding to a predetermined mark fixedly displayed for a predetermined period or more of the display area based on the image signal IMAGE” and “An edge area detecting unit 122 for detecting an edge area corresponding to a contour of the mark of the logo area”; “The edge area detecting unit 122 detects an edge area corresponding to the contour of the logo among the logo area”; “the pixels of the logo region are driven to display the same… color”; “In the image signal of FIG. 1, the logo area detecting unit 121 detects pixels whose tone values of the respective colors remain the same”; “as shown in Fig. 6A, a logo area ("Logo" in Fig. 1) is detected”; “the logo area detecting section 121 detects the respective tone values of red, green, and blue for each of a plurality of pixels in each frame of the external video signal IMAGE”; “Then, the frames corresponding to the threshold period are compared, and pixels whose red, green, and blue gradation values are kept within a predetermined error range in the frame of the critical period can be detected as the logo region”; it is clear that based on this, when pixels gradation values of the logo region vary between frames (are not kept within the predetermined ).

Regarding claims 30-31 and 33, these claims are analogous to claims 16-17 and 20, except they are method claims (see Fig. 5 of Son) but with same corresponding limitations, and therefore are rejected for the same reasons as claims 16-17 and 20 above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR 20170049241A) already provided on the record, machine translation provided and referenced throughout the rejection, in view of Min et al. (US 2016/0035069).

Regarding claim 18, Son discloses all the claim limitations as applied above (see claim 16). However, Son does not appear to expressly disclose the controller is further 
Min discloses controller configured to recognize a first pixel and an adjacent second pixel of a plurality of pixels as outputting similar colors based on a difference between pixel data of the first pixel and pixel data of the second pixel being less than or equal to a preset reference value (see Abstract; Figs. 1-2 and 14A-14C; para[0015]; para[0021]; para[0025]-para[0026]; para[0029]; para[0060]; para[0067]-para[0073]; para[0080]; para[0103]-para[0105]; para[0263]; “The region classifier 110 according to an exemplary embodiment may obtain information regarding… colors of pixels included in an input image, from the input image”; “The region classifier 110 may classify the input image into a plurality of regions based on the information regarding… colors of pixels”; “The input image may include the plurality of regions classified according to whether… the colors of the pixels are substantially uniformly distributed”; “For example, the region classifier 110 may classify the plurality of regions of the input image as at least one of a flat region, a texture region, and a middle region”; “the flat region may be a region including pixels having substantially uniform… colors”;  “The texture region may refer to a region including an edge implementing a shape or a texture of an object which is represented by an image and/or details”; “The middle region may refer to a region that is not classified as the ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Son’s invention, with the teachings in Min’s invention, to have the controller is further configured to recognize a first pixel and an adjacent second pixel of the plurality of pixels as outputting similar colors based on a difference between pixel data of the first pixel and pixel data of the second pixel being less than or equal to a preset reference value, for the advantage of preventing quality from being deteriorated while maintaining an effect of increasing definition of an image and accuracy of region classification (para[0012]-para[0014]; para[0105]).

Regarding claim 27, Son discloses all the claim limitations as applied above (see claim 16). However, Son does not appear to expressly disclose the controller is further configured to identify a plurality of blocks in a single frame.
Min discloses identifying a plurality of blocks in a single frame (see Abstract; Figs. 1-2 and 14A-14C; para[0015]; para[0021]; para[0025]-; “The region classifier 110 according to an exemplary embodiment may obtain information regarding… colors of pixels included in an input image, from the input image”; “The region classifier 110 may classify the input image into a plurality of regions based on the information regarding… colors of pixels”; “The input image may include the plurality of regions classified according to whether… the colors of the pixels are substantially uniformly distributed”; “For example, the region classifier 110 may classify the plurality of regions of the input image as at least one of a flat region, a texture region, and a middle region”; “the flat region may be a region including pixels having substantially uniform… colors”;  “The texture region may refer to a region including an edge implementing a shape or a texture of an object which is represented by an image and/or details”; “The middle region may refer to a region that is not classified as the flat region or the texture region”; “the region classifier 110 according to an exemplary embodiment may increase accuracy of region classification by combining a high resolution analysis result obtained by splitting and processing an image into block units of a relatively small size and a low resolution analysis result obtained by splitting and processing the image into block units of a relatively large size”, and “may classify the plurality of regions included in the ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Son’s invention, with the teachings in Min’s invention, to have the controller is further configured to identify a plurality of blocks in a single frame, for the advantage of increasing accuracy of region classification (para[0080]-para[0081]; para[0105]).

Regarding claim 32, Son discloses all the claim limitations as applied above (see claim 30). In addition, it is analogous to claim 18, and therefore it is rejected for the same reasons as claim 18 above.

Claims 21-23 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR 20170049241A) already provided on the record, machine translation provided and referenced throughout the rejection, in view of Park et al. (KR .

Regarding claim 21, Son discloses all the claim limitations as applied above (see claim 20). However, Son does not appear to expressly disclose the pixels of the first group and pixels of the second group are alternately arranged.
Park discloses pixels of a first group and pixels of a second group are alternately arranged (see in Figs. 6A-6B, and corresponding paragraphs, pixels of a first group and pixels of a second group for which brightness adjustments are performed, that is, which are alternately turned ON and OFF, are alternately arranged).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Son’s invention, with the teachings in Park’s invention, to have the pixels of the first group and pixels of the second group are alternately arranged, for the advantage of preventing a reduction of a perceived resolution (as indicated by Park).

Regarding claim 22, Son discloses all the claim limitations as applied above (see claim 20). However, Son does not appear to expressly disclose the controller is further configured to perform adjustment to alternately decrease brightness of the pixels of the first group and brightness of the pixels of the second group.
Park discloses alternately decreasing brightness of pixels of a first group and brightness of pixels of a second group (see in Figs. 6A-6B, and ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Son’s invention, with the teachings in Park’s invention, to have the controller is further configured to perform adjustment to alternately decrease brightness of the pixels of the first group and brightness of the pixels of the second group, for the advantage of further preventing a reduction of a perceived resolution (as indicated by Park).

Regarding claim 23, Son and Park disclose all the claim limitations as applied above (see claim 22). In addition, Park discloses alternating between performing a first mode and a second mode based on a set period of time (see Figs. 6A-6B and corresponding paragraphs; “6A and 6B are diagrams showing operation states of first and second time period”), wherein in the first mode the pixels of the first group are driven according to pixel data of input image data, and the pixels of the second group are driven at a lower brightness than the pixel data of the input image data (see first mode/state in Fig. 6A), and wherein in the second mode the pixels of the second group are driven according to the pixel data of the input image data, and the pixels of the first group are driven at a lower brightness than the pixel data of the input image data (see second mode/state in Fig. 6B).


Regarding claims 34 and 35, Son discloses all the claim limitations as applied above (see claim 33). In addition, these claims are analogous to claims 21 and 22, respectively, and therefore are rejected for the same reasons as claims 21 and 22 above, respectively.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR 20170049241A) already provided on the record, machine translation provided and referenced throughout the rejection, in view of Joo et al. (US 2016/0225344).

Regarding claim 24, Son discloses all the claim limitations as applied above (see claim 16). However, Son does not appear to expressly disclose the controller is further 
Joo discloses decreasing brightness of at least one pixel based on a size of a block being greater than or equal to a reference size (see Figs. 1, 4-5 and 16-17; para[0018]-para[0019]; para[0034]; para[0073]-para[0074]; para[0082]-para[0083]; para[0088]; para[0118]-para[0123]; “the display device 100 can use a logo estimate region LEG of the image rather than the logo region LG of the image when the display device 100 reduces the luminance of the logo region LG of the image”; “the display driving integrated circuit 140 can detect the logo estimate region LEG of the image that surrounds the logo region LG of the image and determine the logo surrounding region LGG of the image that surrounds the logo estimate region LEG of the image”, “determine the high-gray-scale maximum luminance of the logo estimate region LEG of the image”, “and adjust the gamma curve of the logo estimate region LEG of the image to control luminance of an entire gray-scale range of the gamma curve of the logo estimate region LEG of the image to be less than the high-gray-scale maximum luminance of the logo estimate region LEG of the image”; “the display driving integrated circuit 140 can selectively adjust the high-gray-scale maximum luminance of the logo estimate region LEG of the image based on the size of the logo estimate region LEG of the image”, “so that the gamma curve (i.e., indicated as GC) of the logo estimate region LEG of the image can be adjusted as long ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Son’s invention, with the teachings in Joo’s invention, to have the controller is further configured to perform adjustment to decrease the brightness of the at least one pixel based on a size of the block being greater than or equal to a reference size, for the advantage of slowing or alleviating degradation of pixels located in e.g. a logo region by a reduced adjustment of a gamma curve of a logo estimate region that surrounds the logo region, to reduce luminance of the logo region, based on a size of the logo estimate region, while image distortion of the logo estimate region of the image is substantially invisible  (para[0072]-para[0073]; para[0088]; para[0123]).

Regarding claim 25, as best understood, Son and Joo disclose all the claim limitations as applied above (see claim 24). In addition, Joo discloses determining the size of the block based on the number of pixels belonging to the block (see Figs. 1, 4-5 and 16-17; para[0018]-para[0019]; para[0034]; para[0070]-para[0074]; para[0082]-para[0083]; para[0088]; para[0118]-), as best understood.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have the controller is further configured to determine the size of the block based on the number of pixels belonging to the block, as also taught by Joo in the combination, for the advantage of using a feasible and easy approach for determining area and size of a display region, given display regions comprise certain number of pixels.

Regarding claim 26, as best understood, Son and Joo disclose all the claim limitations as applied above (see claim 24). In addition, Joo discloses brightness of the pixels of the block is not adjusted when the size of the block is less than the reference size (see Figs. 1, 4-5 and 16-17; para[0020]; para[0035]; para[0079]; para[0083]; para[0120]; “the display driving integrated circuit may not adjust the high-gray-scale maximum luminance of the logo ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have brightness of the pixels of the block is not adjusted when the size of the block is less than the reference size, as also taught by Joo in the combination, such that image distortion of e.g. a logo estimate region can be minimized or reduced (para[0079]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
			/AMARE MENGISTU/                                Supervisory Patent Examiner, Art Unit 2623